Action for damages for personal injuries sustained as a consequence of plaintiff’s fall, due to the collapse of a ladder furnished by the defendant for use in connection with decorating a hall rented by the defendant to a club, of which plaintiff was a member. The fall occurred while plaintiff, as a member of a committee which was directed to hang the decorations, was hanging decorations in the hall. Judgment dismissing the complaint at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to abide the event. The plaintiff made out a prima facie case. The defendant, through its manager, agreed to and did furnish ladders to be used by the committee while decorating the hall. The only ladders furnished were those on the stage and were so placed as to warrant an inference, in view of the conversation with the manager, that they were the ladders that were to be used. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.